Exhibit 32.1 CYCLE COUNTRY ACCESSORIES CORP. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Cycle Country Accessories Corp. (the “Company”) on Form 10-Q for the three months ended December 31, 2011 (the “Report”), I, Robert Davis, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to Section 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert Davis Robert Davis Chief Executive Officer and Chief Financial Officer May 15, 2012
